Cite as 2014 Ark. 388

               SUPREME COURT OF ARKANSAS
                                    No.   CV-13-1051

GREG BOWERMAN, INDIVIDUALLY                     Opinion Delivered   September 25, 2014
AND AS A CLASS REPRESENTATIVE
ON BEHALF OF ALL TAXPAYERS                      CERTIFIED QUESTIONS FROM
WITHIN THE STATE OF ARKANSAS                    UNITED STATES DISTRICT
                    PETITIONER                  COURT FOR THE WESTERN
                                                DISTRICT OF LOUISIANA
V.                                              [NO. 6:12-CV-01590-RFD]

                                                HONORABLE REBECCA F.
TAKEDA PHARMACEUTICALS                          DOHERTY, JUDGE
U.S.A., FORMERLY KNOWN AS
TAKEDA PHARMACEUTICALS                          CERTIFIED QUESTIONS
NORTH AMERICA, INC.; TAKEDA                     ANSWERED.
GLOBAL RESEARCH AND
DEVELOPMENT CENTER, INC.;
TAKEDA PHARMACEUTICAL CO.
LTD.; TAKEDA PHARMACEUTICALS
AMERICA, INC.; TAKEDA
CALIFORNIA, INC., FORMERLY
KNOWN AS TAKEDA SAN DIEGO,
INC.; TAKEDA PHARMACEUTICALS
INTERNATIONAL, INC.; TAKEDA
PHARMACEUTICALS, LLC.; ELI
LILLY AND CO.; AND STEPHEN L.
LAFRANCE PHARMACY, LLC
                   RESPONDENTS


                       KAREN R. BAKER, Associate Justice


      This case involves two questions of Arkansas law certified to this court by the United

States District Court for the Western District of Louisiana in accordance with our Supreme

Court Rule 6-8 (2014), and accepted by this court on January 9, 2014. See In re Actos

(Pioglitazone) Prods. Liab. Litig., 2014 Ark. 3, 431 S.W.3d 275 (per curiam). The certified
                                   Cite as 2014 Ark. 388

questions are as follows:

       Does Article 16 § 13 of the Arkansas Constitution provide Greg Bowerman with a
       claim for illegal exaction under the facts and circumstances provided in this case? If
       so, does that claim extend to both theories proffered by Bowerman (i.e., product
       liability and unfair trade practices) and each of the remedies requested?

       Is Nelson v. Berry Petroleum Co., 242 Ark. 273, 413 S.W.2d 46 (1967), still good law
       in Arkansas? Does Nelson embrace the expansive reading presented by Bowerman,
       or the more narrow reading argued by defendants, or is Nelson applicable to the facts
       and circumstances of this case?

We answer both questions in the negative.

       Greg Bowerman, as a representative of a constitutional class-action of citizen-taxpayers

of the State of Arkansas, brought a case against Takeda Pharmaceuticals U.S.A., Inc., formerly

known as Takeda Pharmaceuticals North America, Inc.; Takeda Global Research and

Development Center, Inc.; Takeda Pharmaceutical Co. Ltd.; Takeda Pharmaceuticals

America, Inc.; Takeda California, Inc. formerly known as Takeda San Diego, Inc.; Takeda

Pharmaceuticals International, Inc.; Takeda Pharmaceuticals, LLC.; Eli Lilly and Co.; and

Stephen L. LaFrance Pharmacy, Inc.1, (collectively “Respondents”), alleging that an illegal

exaction had taken place.

       Bowerman initially filed the case in the Circuit Court of Saline County, Arkansas, on

December 1, 2011. The case was removed to federal court in Arkansas, the United States

District Court for the Eastern District of Arkansas, pursuant to the Class Action Fairness Act

(21 U.S.C. § 1332(d)) on March 12, 2012. It was then transferred to the United States

District Court for the Western District of Louisiana to be included in the multidistrict

       1
       Stephen L. LaFrance Pharmacy, Inc., was never served and has not appeared in any
proceedings.

                                              2
                                    Cite as 2014 Ark. 388

litigation pending before that court on June 15, 2012. Repsondents filed a motion to dismiss

under Federal Rule of Civil Procedure 12(b)(6) on May 31, 2013, alleging that Bowerman

had failed to state a claim upon which relief could be granted. Bowerman filed a response on

July 3, 2013. The Court certified the questions to us in a certification order dated November

7, 2013. This order set out the factual allegations as follows:

               The Respondents were engaged in the business of designing, developing,
       manufacturing, testing, packaging, promoting, marketing, distributing, labeling, and/or
       selling pioglitazone, under the trade name “Actos” for the treatment of Type II
       diabetes mellitus. Actos was approved by the Food and Drug Administration (“FDA”)
       in July of 1999 as a treatment for diabetes and is sold in several forms. It is alleged
       Pioglitazone has caused bladder cancer and other side effects, through a defective
       design and/or flaws in manufacturing.
               Intentionally or otherwise, it is alleged Respondents violated the Federal Food,
       Drug, and Cosmetic Act, 21 U.S.C. § 301, et seq., including both statutory and
       regulatory standards. It is alleged Respondents knew or should have known that Actos
       had the potential to cause bladder cancer, heart attacks and other cardiovascular
       problems, and concealed their knowledge of these potential side effects from the public
       as well as the State of Arkansas and its physicians. As a result of being prescribed Actos
       for many years, Bowerman alleges Arkansas citizens have been permanently and
       severely injured, having suffered serious consequences from long-term Actos use. As
       a result, it is alleged the State and its prescribing physicians were unaware and could
       not reasonably have known or have learned through reasonable diligence, that
       Arkansas citizens whose health care is subsidized with public funds were being exposed
       to the risk of the side effects described above, and that those risks were the direct and
       proximate result of the Respondents’ acts, omissions, and misrepresentations.
               The State of Arkansas provides reimbursement for medical products and services
       provided to some of its citizens. Under the State program, Arkansas citizens were
       prescribed and began taking Actos upon direction of their physicians; some citizens
       subsequently developed bladder cancer and other side effects, allegedly caused by
       Actos. It is alleged Arkansas citizens have (and had) several safer alternative products
       available to treat the conditions they have. Moreover, Arkansas citizens and physicians
       allegedly have not been adequately warned about the significant risks and lack of
       benefits associated with long-term Actos therapy.
               Additionally, the Respondents allegedly engaged in unfair methods of
       competition and unfair and deceptive trade practices by making false representations
       that Actos was better at lowering blood sugar than existing medications and could
       decrease diabetics’ cardiovascular risks. As a result, plaintiff alleges the State of

                                               3
                                      Cite as 2014 Ark. 388

       Arkansas spent millions of its citizens’ dollars on an overpriced, harmful drug.
               Bowerman further alleges the State of Arkansas, and its citizens, have borne
       (and continue to bear) the treatment costs for heart attacks, heart injury, excessive fluid
       retention, fluid overload disease, liver damage, liver failure, strokes and/or server injury
       to the heart leading to cardiac arrest, bladder cancer, and death, allegedly caused by
       Actos. The State allegedly would not have purchased Actos for the benefit of its
       citizens had Respondents properly disclosed the risks associated with its long-term use.
       Therefore, the taxpayers of Arkansas allegedly have paid public funds to the
       Respondents that, absent the Respondents’ illegal actions, would have remained in
       the Treasury. As a further result of the Respondents’ actions and inactions, it is alleged
       the State Treasury was diminished because the State paid to treat Arkansas citizens
       injured due to the ingestion of Actos, which caused and will continue to cause
       Bowerman various injuries and damages.

       While the first question certified to this court actually consists of two separate

questions, we will focus only on the first as we find it dispositive of the issue. Does article 16,

section 13 of the Arkansas Constitution provide Bowerman with a claim for illegal exaction

under the facts and circumstances provided in this case? We hold that it does not.

       Article 16, section 13 of the Arkansas Constitution states that any citizen of any

county, city, or town may institute suit, in behalf of himself and all others interested, to

protect the inhabitants thereof against the enforcement of any illegal exactions whatever. An

illegal exaction is defined as any exaction that either is not authorized by law or is contrary

to law. Carnegie Pub. Library of Eureka Springs v. Carroll Cnty., 2012 Ark. 128. Two types of

illegal-exaction cases can arise under article 16, section 13: “public funds” cases, where the

plaintiff contends that public funds generated from tax dollars are being misapplied or illegally

spent, and “illegal tax” cases, where the plaintiff asserts that the tax itself is illegal. Id. Here,

the question before us involves a “public funds” case, because Bowerman only asserts that

public funds were used improperly. He does not assert that any of the taxes used to generate


                                                 4
                                    Cite as 2014 Ark. 388

the public funds are illegal.

       It is uncontested that Bowerman has not used or purchased Actos. However, as this

is an illegal-exaction claim, there is no question that Bowerman has standing. Citizens have

standing to bring a public-funds case because they have a vested interest in ensuring that the

tax money they have contributed to the state treasury is lawfully spent. Ghegan & Ghegan, Inc.

v. Weiss, 338 Ark. 9, 991 S.W.2d 536 (1999). Thus, the only standing requirements we have

imposed in public-funds cases is that the plaintiff be a citizen and that he or she have

contributed tax money to the general treasury. Id. We have not required the plaintiff to trace

his or her individual tax contribution to the tax money that is allegedly being spent in an

illegal manner, nor have we required the plaintiff to establish a significant tax contribution to

the state treasury. Id. Hence, in public-funds cases we have given the word “interested” as

used in article 16, section 13, a very broad construction. Id. The Court found that

Bowerman was a citizen of Arkansas and a taxpayer. Therefore, Bowerman has standing to

bring the claim.

       However, simply because Bowerman has standing does not mean that his claim is

properly brought. Before a public-funds type of illegal exaction will be allowed to proceed,

there must be facts showing that monies generated from tax dollars or arising from taxation

are being misapplied or illegally spent. Dockery v. Morgan, 2011 Ark. 94, 380 S.W.3d 377.

Any arbitrary or unlawful action exacting taxes or tax revenues may be restrained and annulled

by a taxpayer affected by such procedure. Nelson v. Berry Petroleum Co., 242 Ark. 273, 413
S.W.2d 46 (1967). Therefore, in order to state a claim for an illegal exaction, Bowerman


                                               5
                                     Cite as 2014 Ark. 388

must allege that the expenditure was illegal, misapplied, or arbitrary.

       Bowerman does not assert that the action of the State in expending funds on Actos was

unlawful. Nor can he, as the State is authorized by Arkansas Code Annotated section 19-5-

306(10)(a)(viii) (Supp. 2013) to use State funds to pay for prescription drugs. Bowerman also

does not allege that the funds were misapplied or arbitrarily spent. In fact, Bowerman does

not allege any wrongdoing on the part of the State in expending these funds. All the

wrongdoing that Bowerman alleges is on the part of the Respondents.

       Even if Bowerman alleged wrongdoing in the use of state treasury funds, his allegations

would not be sufficient to state a claim for illegal exaction. Actos was prescribed by physicians

in the State of Arkansas, and certain amounts of the payments for these drugs were reimbursed

by the State. Nothing in the Arkansas Code that indicates that the State could choose not to

reimburse properly prescribed pharmaceuticals. Further, because the pharmaceuticals were

prescribed by a physician, reimbursement for them cannot be said to be arbitrary. In Nelson,

supra, the plaintiff alleged that the State overpaid for asphalt that was inferior to the grade of

asphalt contracted by the State. Unlike Nelson, here the State paid reimbursement for exactly

the drug that was prescribed. Thus, Bowerman’s claim fails as a matter of law.

       Because we have answered this question in the negative, we need not address the rest

of the first certified question as to whether Bowerman’s claims extend to product liability,

unfair trade practices, and the remedies that Bowerman requests.

       We restate the second certified question thus:

Is Nelson v. Berry Petroleum Co., 242 Ark. 273, 413 S.W.2d 46 (1967), applicable to the facts
and circumstances of this case? If so, is Nelson still good law in Arkansas? Does Nelson

                                                6
                                     Cite as 2014 Ark. 388

embrace the expansive reading presented by Bowerman, or the more narrow reading argued
by defendants?

       We answer the first part of this question in the negative as well. Because we hold that

Bowerman has not stated a claim for illegal exaction, Nelson, supra, has no application to the

facts asserted by Bowerman.

       We decline to answer the rest of that certified question as it would be advisory. A high

court’s answer to a certified question is not an improper advisory opinion so long as (i) a court

addresses only issues that are truly contested by the parties and are presented on a factual

record; and (ii) the court’s opinion on the certified question will be dispositive of the issue,

and res judicata between the parties. Longview Prod. Co. v. Dubberly, 352 Ark. 207, 99 S.W.3d
427 (2003) (per curiam). Here, because Nelson does not apply, our answer to the rest of the

second certified question would not be dispositive of any issue between the parties. Thus, an

answer to the second certified question would be advisory and we decline to answer it.2

       Certified questions answered.

       CORBIN, DANIELSON, and HOOFMAN, JJ., concur in part and dissent in part.

       PAUL E. DANIELSON, Justice, concurring in part and dissenting in part. I

agree with the majority’s answer to the first certified question in this case—the facts and

circumstances presented do not provide Bowerman with a claim for illegal exaction.

However, I write separately because I would also address the second certified question. The

       2
         While the dissent asserts that we should take this opportunity to overrule Nelson, supra,
to the extent that it conflicts with this court’s decision here, we do not lightly overrule cases
and apply a strong presumption in favor of the validity of prior decisions. Jefferson v. State, 372
Ark. 307, 276 S.W.3d 214 (2008). We should not overrule a fifty-year-old precedent without
a fully developed record before us, particularly when that case has no bearing on the facts
before us.
                                                  7
                                      Cite as 2014 Ark. 388

majority incorrectly holds that because it answers the first certified question in the negative,

Nelson v. Berry Petroleum Co., 242 Ark. 273, 413 S.W.2d 46 (1967), does not apply to this case

and any discussion of the propriety of the holding in Nelson would be advisory. In my

opinion, Nelson is directly on point to the present case; thus, this court must either distinguish

it or overrule it to the extent it conflicts with the court’s holding.

       In Nelson, this court allowed a private citizen to pursue an illegal-exaction suit against

several oil companies wherein Nelson alleged that the state highway department had overpaid

for the purchase of asphalt to construct highways because the oil companies had colluded to

fix prices far in excess of the fair market and customary value of asphalt in adjoining territories.

Nelson’s theory was that the grades and quantities of asphalt sold to the taxpayers of Arkansas

were of a lower grade and quantity than paid for by the highway department. He alleged that

the oil companies had unlawfully received over three million dollars in taxpayer funds. After

the circuit court sustained the oil companies’ demurrers, it dismissed the complaint. On appeal,

this court reversed the circuit court, focusing on the breadth of article 16, section 13 of the

Arkansas Constitution. We noted that an illegal exaction encompasses “both direct and indirect

illegal exactions, thus comprehending any attempted invalid spending or expenditure by any

government official.” 242 Ark. at 277, 413 S.W.2d at 49 (citing Quinn v. Reed, 130 Ark. 116,

197 S.W. 15 (1917), and Farrell v. Oliver, 146 Ark. 599, 226 S.W. 529 (1921)). “With little

limitation, almost any misuse or mishandling of public funds may be challenged by a taxpayer

action.” Id. at 277, 413 S.W.2d at 49.

        As the federal district court’s certification order aptly points out, Nelson appears to

support two propositions. First, that a citizen-taxpayer may sue private defendants for illegal
                                               8
                                    Cite as 2014 Ark. 388

exaction. Second, that even when the state has proper authorization to distribute money, an

illegal-exaction suit may be sustained where a nongovernment third party acted illegally. Both

propositions support Bowerman’s illegal-exaction claim, and I submit that this court must

answer whether Nelson is still good law in light of its holding that Bowerman’s complaint fails

to support a claim for illegal exaction.

       Consequently, to the extent that Nelson is inapposite, it should be overruled. In my

opinion, it is difficult to distinguish Nelson from the present case. Although Takeda attempts

to distinguish Nelson on the basis that the challenged appropriation was illegal at the time it

was made (when the state paid for the asphalt at a price-fixed amount) versus the

appropriation in the present case, which becomes illegal at some future, indeterminate time

(when a court of law determines that Takeda is liable under either theory presented), I think

this distinction is without merit. Importantly, at the time it purchased the asphalt, the State

was sufficiently authorized to do so. No court had yet determined that the oil companies had

acted unlawfully. Similarly, no court has yet found that Takeda is liable for any wrongdoing

connected to its Actos-related medications.

       Moreover, the majority distinguishes Nelson on the basis that Nelson alleged that the

State overpaid for asphalt of an inferior grade than what had been contracted for, whereas in

the present case, the State paid for exactly the drug that was prescribed by a physician. The

majority misses the point. The State was authorized to pay the expenditure in both instances;

potential third-party liability in no way transforms the lawful expenditure by the State into

an illegal exaction.

       Because I can find no significant difference between the present case and the Nelson
                                              9
                                    Cite as 2014 Ark. 388

case, I would overrule it to the extent it conflicts with this decision.

       CORBIN and HOOFMAN, JJ., join in this opinion.

       Sutter & Gillham, P.L.L.C., by: Luther Oneal Sutter, for petitioner.

       Mitchell, Williams, Selig, Gates & Woodyard, P.L.L.C., by: Lyn P. Pruitt and Kevin M.

Lemley, for respondents.




                                               10